Title: August 27. 1796. Saturday.
From: Adams, John
To: 


       Sullivan carting Seaweed, spread one Load among the red Loam in the Cavity in the Yard. Trask mowing Bushes in the meadow below the Garden. James cutting the Trees. Billings, Bass and Thomas, about the Wall. Brisler absent on Account of his sick Child.
       The Wall, the Alterations of the Road, and the Carting of the Earth, Soil, Loam, Gravel and Stones, out of the Way, whether We spread them on the Meadow, lay them in heaps for Compost in the Yard, or deposit them in Parts of the Road where they may be wanted, will in the most frugal Course We can take consume much labour at a great Expence.
      